Opinion by
Ross, J.,
This is an unemployment compensation case in which the employer has appealed from an award of benefits to its employe. The only issue involved — solely a factual one — is whether the employe voluntarily quit her job. The Board resolved this issue in favor of the employe and consequently the only question before us is whether the Board’s finding or determination is supported by substantial competent evidence. Stillman Unemployment Compensation Case, 161 Pa. Superior Ct. 569, 56 A. 2d 380; Muller Unemployment Compensation Case, 170 Pa. Superior Ct. 52, 84 A. 2d 257.
The claimant, Ada Hamilton, was last employed by A. B. Mack Company, appellant, as a sewing machine operator, her last day of work being April 13, 1951. On that day the employer told her that due to a scarcity of materials she should not report for work until Wednesday, April 18. The claimant was prepared to report for work on April 18 but because of the illness of her child was unable to do so and the claimant requested a fellow worker to so notify the employer. The fourth finding of fact of the Board — the material one— is: “The fellow employe so informed the employer, who then told her [Nedith Pyle, the fellow employe] to notify claimant that she should not report again until recalled by the employer . . .” It is conceded that the employer did not recall the claimant to work.
Considering the testimony in the light most favorable to the claimant as we are required to do in view of the Board’s findings (Suska Unemployment Compensation Case, 166 Pa. Superior Ct. 293, 70 A. 2d 397; Tronieri Unemployment Compensation Case, 164 Pa. Superior Ct. 435, 65 A. 2d 426), the testimony of the claimant and of Nedith Pyle supports the Board’s findings and they are therefore conclusive. Wilsey *415Unemployment Compensation Case, 169 Pa. Superior Ct. 368, 82 A. 2d 503.
Decision affirmed.